Citation Nr: 9911356	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-49 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for a skin condition, 
to include seborrhea, and multiple joint arthralgia, 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This appeal arises from September 1994 and February 1997 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veteran's claims for the appealed issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's DD 214 indicates that he served in the 
Republic of Vietnam from September 1969 to July 1970.

3.  There is no medical evidence of a diagnosis of peripheral 
neuropathy, including acute or subacute peripheral 
neuropathy.

4.  There is no medical evidence of a nexus between any 
currently diagnosed skin condition, to include seborrhea of 
the face, or multiple joint arthralgia, or claimed peripheral 
neuropathy, and an inservice injury or disease or any other 
incident of service.

5.  Seborrhea and multiple joint arthralgia are not among the 
presumptive diseases recognized by law as being entitled to 
service connection secondary to exposure to Agent Orange.

6.  No medical evidence or opinion has been submitted 
causally or etiologically relating any skin condition, 
including seborrhea, or multiple joint arthralgia, or claimed 
peripheral neuropathy, with claimed Agent Orange exposure.

CONCLUSIONS OF LAW

The veteran's claims of entitlement to service connection for 
a skin condition, to include seborrhea of the face, multiple 
joint arthralgia, and peripheral neuropathy, secondary to 
exposure to Agent Orange, are not well grounded.  38 U.S.C.A. 
§§ 1110, 1116(a)(2), 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§3.303, 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran failed to appear 
for hearings scheduled in May 1997, April 1998, and September 
1998, and rescheduled a February 1998 hearing.  As to the 
failures to appear, there is no indication in the claims file 
that the veteran indicated good cause for those failures, 
and, in the case of the September 1998 hearing, that he 
indicated a desire to reschedule.  There is also no 
indication that the notices to the veteran of the hearings, 
which were mailed to him at his address of record, to which 
all other correspondence to the veteran had previously been 
mailed, was returned as not being deliverable.  Insofar as 
the veteran has not notified VA of any address change, and 
has not requested that the latest hearing be rescheduled, the 
Board is of the opinion that no further assistance to the 
veteran in this regard is required on the part of VA, and 
that the veteran's claims must be adjudicated on the evidence 
now of record.

I.  Direct service connection for a skin condition, to 
include seborrhea of the face, multiple joint arthralgia, and 
peripheral neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, certain chronic diseases 
such as organic diseases of the nervous system may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A November 1964 private medical report indicated that upon 
physical examination moderate acne vulgaris was found on the 
skin of the veteran's face.

The veteran's service medical records contain his August 1968 
pre-induction physical examination report, which indicates 
that a mole was noted on his right cheek.  An August 1968 
treatment report indicates the veteran reported a history of 
"8 previous auto accidents, 3 of which were serious & 1 of 
which required hospitalization for back injury.  Says he has 
been told he as a 'misplaced' lower cervical or upper 
thoracic disc."  X-rays revealed no bony abnormalities of 
the cervical spine, and slight scoliosis of the dorsal spine, 
which was noted to be otherwise normal.  Conservative 
treatment, including physical therapy, light duty for two 
days, ice massage, posture correction, and medication, was 
prescribed.  No further treatment reports appear in the 
veteran's service medical records.  His July 1970 separation 
physical examination report indicated that, upon clinical 
evaluation, his entire musculoskeletal system was found to be 
normal.  This report also indicated that, upon clinical 
evaluation, no skin conditions were found.

A February 1977 private X-ray report revealed no fracture or 
vertebral body compression of the lumbosacral spine.

A September 1978 VA treatment report contained an assessment 
of bruise, right foot.  A September 1978 VA X-ray report 
revealed no abnormality of the right foot.  Two or three 
sesamoid bones were noted to be present beneath the distal 
head of the first metatarsal, but that was not noted to be 
unusual.

A May 1981 private physician statement, which noted that the 
veteran had been seen infrequently since 1975, indicated that 
the veteran was last seen in February 1980, for complaints of 
left pectoral and left arm discomfort.  The physician 
indicated that maneuvering the cervical spine caused the 
discomfort to occur.  The physician noted that "[w]e felt he 
had cervical nerve root irritation and prescribed a course of 
halter traction to the cervical spine and gave him some 
medication.  We have not heard from the [veteran] since that 
time."

A November 1983 Agent Orange examination report noted the 
presence of seborrhea on the veteran's face, and that all 
joints revealed a full range of motion.

VA records in 1987 indicate that the veteran fell and hurt 
his back.  Diagnoses or assessments included low back strain, 
questionable radiculopathy, lumbosacral strain, low back pain 
secondary to fall, normal lumbosacral X-rays, a normal EMG, 
and mid thoracic back pain, subsequent to injury.

A January 1991 VA treatment record indicates that the veteran 
reported falling on his right hand in that month, due to his 
left leg giving out, with a four year history of this.  X-
rays revealed a fracture of the right 5th metacarpal.  A 
splint was applied.

A July 1991 report indicates the veteran was seen for 
cervical and lumbar spine pain.

An October 1991 VA treatment report indicates the veteran 
reported pain and numbness in his arms and fingers.  The 
report indicated subjective numbness over tips of fingers 
bilaterally, a normal EMG, and an assessment of lumbosacral 
L5-S1 and cervical C6-7 symptoms.

A February 1992 VA treatment report indicates that the 
physician equated the veteran's back pain, now including an 
MRI finding of a disk bulge at L5-S1, with the veteran's 1987 
fall injury.

An April 1992 VA treatment report contained an impression of 
chronic low back and leg pain with normal EMG and minimal 
examination findings.  A notation indicates the physician 
doubted "significant anatomic lesion at this time."  
Chronic neck and arm pain, with normal EMG and "plain" 
films, was also an impression.
Social Security Administration records indicate the veteran 
was awarded disability benefits in August 1992 for a damaged 
disk in his low back, caused by a 1987 fall injury.  It 
states a 1988 MRI revealed this condition.  An antisocial 
personality disorder, moderate reactive depression, and 
continuous alcoholism were also factors in this 
determination.

A report indicated treatment by B. P. Alverez from August 
1992 through January 1995.  Despite two letters from the RO 
requesting these records, there has been no response from 
that physician, and, although the veteran was informed by the 
RO of his ultimate responsibility for furnishing those 
records, they have not been submitted.

In numerous statements from the veteran, together with 
various articles addressing different possible disorders 
which might be caused by exposure to Agent Orange, he has 
rendered his opinion that all the claimed conditions noted 
above were caused by exposure to Agent Orange.

The medical evidence indicates that the veteran had acne 
vulgaris of the face prior to his induction into service, and 
that during his first month in service, while being evaluated 
for back pain, he reported injuries and hospitalization 
preceding service for his back, and received an X-ray report 
indicating scoliosis of the dorsal spine. Conservative 
treatment was rendered, and as there are no other reports of 
record indicating complaints of or treatment for either of 
these conditions during service, nor of the diagnosis of any 
other skin or back disorders during service.  There are no 
records, including in his separation examination, of any 
complaints or diagnoses of any skin condition, multiple joint 
arthralgia or peripheral neuropathy.

While the veteran has received treatment for his back since 
his discharge from service, there are no medical records in 
the file containing any opinion that any back disorder was 
related to his military service.  Indeed, all back etiology 
opinions relate his symptoms to the February 1987 fall 
injury.  There are also no findings or diagnoses of multiple 
joint arthralgia.  Consequently, there are no medical records 
in the file containing any opinion that any multiple joint 
arthralgia is related to his military service.

While seborrhea of the face has been diagnosed, again there 
are no medical records in the file containing any opinion 
that any skin disorder was related to his military service.

There is no medical evidence of record indicating any 
findings or diagnosis of peripheral neuropathy or of a nexus 
between claimed peripheral neuropathy and any incident of 
service.  

With regard to the veteran's statements and submission of 
different excerpts from publications, as noted above, in 
determining whether a medical article or treatise evidence 
satisfies the nexus element for a well-grounded claim, the 
Court has held that such evidence, standing alone, is 
sufficient to well ground a claim if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, No. 
97-1023, slip op. at 5 (U.S. Vet. App. Oct. 16, 1998); Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  That is, it is 
necessary to provide medical evidence that is specific with 
regard to the causal link between a veteran's past and 
present disabilities.  Id.  In the present case the veteran's 
own statements, taken together with published authorities, 
are too general and inconclusive, and do not provide the 
requisite medical evidence demonstrating a causal 
relationship between this veteran's claimed disabilities and 
service.  See Wallin, Sacks, supra; see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).

Also, the veteran's statements, standing alone, cannot be 
found to be competent medical evidence.  However well-
intentioned those statements may be, the Board notes that the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the diagnosis or etiology of peripheral neuropathy, 
a skin condition, or multiple joint arthralgia; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and a current 
disability, and medical evidence of a current disability, in 
order to be plausible, as noted above, and no such evidence 
has been submitted, the veteran's claims for service 
connection for peripheral neuropathy, a skin condition, and 
multiple joint arthralgia, on a direct basis, must be denied 
as not well grounded.

II.  Secondary to exposure to Agent Orange

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  The veteran's service records 
show, and the Board concedes, that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The Court has 
indicated that unless a veteran suffers from one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(e), a 
veteran's exposure to Agent Orange will not be presumed.  See 
McCartt v. West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).  
Instead, the appellant has to provide evidence indicating 
exposure to Agent Orange in order to satisfy the second 
element of Caluza (evidence of incurrence or aggravation of a 
disease or injury in service).  McCartt at 7.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicides agents 
such as Agent Orange.  Significantly, however, seborrhea and 
multiple joint arthralgia are not among those disorders which 
may be presumed to have resulted from such exposure.  The 
diseases associated with exposure to certain herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which he has not 
specifically determined a presumption is warranted.  See 
Notice, 59 Fed. Reg. 341 (1994).

There is no medical evidence of record of a diagnosis of 
acute or subacute peripheral neuropathy during service, 
within a few years after service, or at any other time post 
service.  

As neither the veteran's skin condition nor multiple joint 
arthralgia is listed as a disease approved for service 
connection under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e), and as acute or sub-acute peripheral neuropathy 
have not been diagnosed or manifested in compliance with the 
regulatory requirements noted above, his claim for 
presumptive service connection for these conditions, 
secondary to exposure to Agent Orange, must be denied as not 
well grounded.








ORDER

Entitlement to service connection for a skin condition, to 
include seborrhea, and multiple joint arthralgia, secondary 
to exposure to Agent Orange, is denied.

Entitlement to service connection for peripheral neuropathy, 
secondary to exposure to Agent Orange, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

